On February 19, 1992, the Defendant was sentenced to Count I, ten (10) years for Issuing a Bad Check; Count II, ten (10) years for Deceptive Practices all of which is suspended; Count III, ten (10) years for Deceptive Practices all of which is suspended and is concurrent to the sentence imposed in Count II. The sentences imposed in Count II and Count III shall he consecutive to the sentence for Count I. Plus conditions as stated in the February 19,1992 Judgment. Credit is given for 199 days time served.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also *13to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 12th day of March, 1993.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank James Colt for his assistance to the Court.